                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    E TRADE FINANCIAL CORPORATION,                      Case No. 19-cv-00030-SVK
                                   8                  Plaintiff,
                                                                                            ORDER RE PLAINTIFF'S EX PARTE
                                   9           v.                                           APPLICATION FOR EXPEDITED
                                                                                            DISCOVERY
                                  10    JULIUS AGBONBHASE,
                                                                                            Re: Dkt. Nos. 8, 9
                                  11                  Defendant.

                                  12         Before the Court is Plaintiff’s Ex Parte Application for Expedited Discovery (the
Northern District of California
 United States District Court




                                  13   “Application”). ECF 8, 9. The Court ORDERS as follows:

                                  14                 The Application purports to set a hearing date of January 8, 2019. ECF 8. Civil

                                  15                 Local Rule 7-10 provides:

                                  16                         Unless otherwise ordered by the assigned Judge, a party may file an ex
                                                             parte motion, that is, a motion filed without notice to opposing party, only
                                  17
                                                             if a statute, Federal Rule, local rule or Standing Order authorizes the filing
                                  18                         of an ex parte motion in the circumstances and the party has complied with
                                                             the applicable provisions allowing the party to approach the Court on an ex
                                  19                         parte basis. The motion must include a citation to the statute, rule or order
                                                             which permits the use of an ex parte motion to obtain the relief sought.
                                  20
                                                     Plaintiff has not cited any statute, rule, or order permitting it to seek ex parte relief
                                  21
                                                     under the circumstances present here. Accordingly, the January 8, 2019 hearing in
                                  22
                                                     TERMINATED,
                                  23
                                                    This case was assigned at filing to the undersigned magistrate judge. Consent of all
                                  24
                                                     parties is required for the magistrate judge to proceed. See 28 U.S.C. § 636(c).
                                  25
                                                     The deadline for consent or declination, originally set for January 17, 2019 (see
                                  26
                                                     ECF 5), is hereby advanced to January 7, 2019.
                                  27
                                                    If consent of all parties is received by January 7, 2019, the briefing schedule on
                                  28
                                   1                 Plaintiff’s Application is as follows:

                                   2                        Plaintiff's opening brief: ECF 8-9

                                   3                        Defendant's response due January 11, 2019

                                   4                        Reply due by noon on January 14, 2019

                                   5                        Hearing on January 15, 2019 at 10:00 a.m. in Courtroom 6

                                   6                If consent of all parties is not received by January 7, 2019, this case will be

                                   7                 reassigned to a district judge.

                                   8                Plaintiff must provide Defendant’s counsel with copies of the complaint, the

                                   9                 Application (ECF 8, 9), and this order by 4:00 p.m. P.S.T. today (January 4, 2019).

                                  10
                                              SO ORDERED.
                                  11
                                       Dated: January 4, 2019
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                                                SUSAN VAN KEULEN
                                                                                                    United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
